Citation Nr: 9908447	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-03 008	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lymph node 
disorder, claimed to have resulted from exposure to Agent 
Orange.

2.  Entitlement to service connection for a skin disorder, 
claimed to have resulted from exposure to Agent Orange.

3.  Entitlement to an increased rating for acromioclavicular 
dislocation of the left shoulder, currently rated as 
20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran had active duty from April 1966 to April 1968.

By rating decision of May 1998, the RO increased the 
disability rating assigned to the veteran's left shoulder 
disability from 10 percent to 20 percent.  By letter dated in 
June 1998, the RO informed the veteran that this grant was 
considered to represent a full grant of the benefits sought 
on appeal and that the issue would therefore not be certified 
to the Board of Veterans' Appeals (Board) for appellate 
review.  However, the veteran is presumed to be seeking the 
maximum benefit for his disability.  AB v. Brown, 6 Vet. App. 
35 (1993).  As the grant of 20 percent does not represent the 
maximum possible benefit for this disability, and as the 
veteran has perfected an appeal to the Board, the Board must 
take jurisdiction over the issue of entitlement to an 
increased rating for acromioclavicular dislocation of the 
left shoulder.  

The veteran has filed timely notices of disagreement to the 
RO's denials of entitlement to an earlier effective date for 
the grant of a 20 percent disability rating for 
acromioclavicular dislocation of the left shoulder, based 
upon clear and unmistakable error in a previous rating 
decision, and entitlement to an increased disability rating 
for post-traumatic stress disorder.  The RO has not yet 
issued Statements of the Case regarding these two issues, 
however.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 19.26, 19.29, 19.30 (1998).  These issues are therefore 
referred to the RO for appropriate action upon the return of 
the veteran's claims files to the RO.


REMAND

In December 1995, the veteran requested a hearing before a 
traveling Member of the Board.  No such hearing has been 
scheduled.  

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the veteran in developing facts pertinent to his claim, 
including affording him with a hearing if he so desires.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 20.700 (1998).  
He has a right to a hearing on appeal before a Member of the 
Board for the purpose of presenting argument and testimony 
relevant and material to the issues on appeal.  To accord 
full due process, therefore, the appeal must be remanded to 
allow a hearing before a traveling Board Member.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should schedule a hearing before a 
traveling Member of the Board.  The 
veteran should be advised of the hearing 
schedule and scheduled for a hearing, 
that, to the extent possible, 
accommodates any request he may have 
regarding time or date of appearance.  
All communications with the veteran 
regarding the scheduling of the Travel 
Board hearing should be documented in the 
claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


